Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a notice of allowance in response to the remarks filed May 5, 2022. Claims 8 and 15 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jared Chaney (US Registration No. 76356) . Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 101 and 35 U.S.C. 103. 


The application has been amended as follows:

(Currently Amended) A method comprising: 
receiving a data store for a linear asset comprising historical weather data, predicted weather data, historical linear asset variable values, and historical failure data associated with a plurality of linear asset segments;
identifying relevant segments of a linear asset to a current segment of the linear asset,
	wherein the relevant segments are one or more adjacent segments of the linear asset with relevance of multiple sensor readings on a distance of the sensor from possible relevant linear asset section,
	wherein the relevance of a segment is determined by distinguishing segments with relevant weather data from those with dissimilar weather data;
training, by a comparison engine using regression analysis using a supervised learning technique of backpropagation, a supervised learning model in a multilayer perceptron neural network based on a correlation of the historical linear asset degradation data with multiple layers and non-linear activation to  the historical weather data and the historical linear asset variable values of the relevant segments to distinguish data that is not linearly separable  and find links between linear asset degradation and a combination of the historical weather data and the historical linear asset variable values of the relevant segments,
wherein the supervised learning model is configured to operate with one or more weather variables;
determining, by the multilayer perceptron neural network with the supervised learning model, a predicted linear asset degradation variable value for a first linear asset segment of the plurality of linear asset segments based on the predicted weather data and the selected weather variables in comparison to the historical linear asset degradation data;
	comparing the historical weather data and the historical linear asset variable values to the historical failure data; 
predicting, by the multilayer perceptron neural network using the supervised learning model, a deterioration failure probability for the first linear asset segment based on the predicted weather data and the predicted linear asset variable value; 
populate a map with the predicted deterioration failure probabilities; 
providing, to a user, a recommendation to perform servicing on the first segment based on the deterioration failure probability; and
in response to the sensor readings, update periodically failure reports for one or more line asset sections.
generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing
generating a map graphically displaying a predicted linear asset segment failure rate

Cancelled
 
 (Previously presented) The method of claim 1, wherein the historical linear asset variable values consist of historical sensor data for one or more sensors at one or more of the linear asset segments.
(Previously presented) The method of claim 1, wherein the determining is performed based on predicted weather data for the first linear asset segment and one or more adjacent linear asset segments.
(Previously presented) The method of claim 1,
wherein the historical weather data includes weather data from a weather service for a geographical region of the first linear asset segment; and
wherein the predicted weather data includes weather predictions from a weather service for the geographical region of the first linear asset segment.

(Original) The method of claim 1, wherein the regression analysis is a Spearman rank correlation.

(Original) The method of claim 1, further comprising:
excluding one or more irrelevant weather variables based on the comparing.

(Amended)  
A system comprising: a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising: 

receiving a data store for a linear asset comprising historical weather data, predicted weather data, historical linear asset variable values, and historical failure data associated with a plurality of linear asset Segments;

Identifying a relevant segments of a linear asset to a current segment of the linear asset, 
Wherein the relevant segments are one or more adjacent segments of the linear asset with relevance of multiple sensor readings on a distance of the sensor from possible relevant linear asset section,

Wherein the relevance of a segment is determined by distinguishing segments with relevant weather data from those with dissimilar weather data;

training, by a comparison engine using regression analysis using a  learning technique of backpropagation, a supervised learning model in a multilayer perceptron neural network based on a correlation of the historical linear asset degradation data with multiple layers and non-linear activation to the historical weather data and the historical linear asset variable values of relevant segments to distinguish data that is not linearly separable and find links between linear asset degradation and a combination of the historical weather data and the historical linear asset variable values of the relevant segments,

wherein the supervised learning model is configured to operate with one or more weather variables;

determining, by the multilayer perceptron neural network with the supervised learning model, a predicted linear asset degradation variable value for a first asset linear asset segment of the plurality of linear asset segments based on the predicted weather data and the selected weather variables in comparison to the historical asset linear asset degradation data;
comparing the historical weather data and the historical linear asset variable values to the historical failure data;
predicting, by the multilayer perceptron neural network using the supervised learning model, a deterioration failure probability for the first linear asset segment based on the predicted weather data and the predicted linear asset variable value;
populate a map with the predicted deterioration failure probabilities; and
 providing, to a user, a recommendation to perform servicing on the first segment based on the deterioration failure probability
in response to the sensor readings, update periodically failure reports for one or more line asset sections
generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing
generating a map graphically displaying a predicted linear asset segment failure rate.
16. (Cancelled)
17. (Previously Presented) The system of claim 15, wherein the historical linear asset variable values consist of historical sensor data for one or more sensors at one or more of the linear asset segments.

18. (Previously Presented) The system of claim 15, wherein the determining is performed based on predicted weather data for the first linear asset segment and one or more adjacent linear asset segments.

19. (Previously Presented) The system of claim 15, wherein the historical weather data includes weather data from a weather service for a geographical region of the first linear asset segment; and wherein the predicted weather data includes weather predictions from the weather service for the geographical region of the first linear asset segment; 

20. (Original) The system of claim 15, wherein the regression analysis is a Spearman rank correlation.

21. (previously presented) The computer program product of claim 8, wherein the supervised learning model is trained to predict failures for the linear assets by: receiving annotated training data; and propagating training data through the network, identifying output errors, and altering the network to address the output error.

22. (previously presented) The computer program product of claim 21, further comprising: recognizing patterns in the annotated training data; 
comparing the recognized patterns to annotated patterns in the annotated data;
identifying, based on the comparing, one or more mismatches between the recognized patterns and the annotated patterns;
reviewing a neural network architecture of the supervised learning model to identify one or more neurons that contribute to the mismatch; and
updating the identified neurons.

Status of Claims
Claims 8, 10-15, and 17-22 are pending.
Claims, 8, 9, and 10 are amended; cancelled claims 1-7, 9, and 16.
Claims 8, 10-15, and 17-22 are allowed.

Allowable Subject Matter
Claims 8, 10-15, and 17-22 are allowed.

Reasons for Allowance
With respect to the double patenting rejection for claims 8-20, Applicant’s Terminal Disclaimer filed on 6/7/2022 with respect to the Double Patenting rejections has been fully considered.  The e-terminal disclaimer has been entered, accepted, and the Double Patenting rejection has been withdrawn by the Examiner.

With respect to the 35 USC 101 rejection, the claim as a whole integrates the mental processes, certain methods of organizing human activity, and mathematical relationships concepts into a practical application. Accordingly, claims 8 and 15 integrate the abstract idea into a practical application. Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).

With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
receiving a data store for a linear asset comprising historical weather data, predicted weather data, historical linear asset variable values, and historical failure data associated with a plurality of linear asset segments;
identifying relevant segments of a linear asset to a current segment of the linear asset,
	wherein the relevant segments are one or more adjacent segments of the linear asset with relevance of multiple sensor readings on a distance of the sensor from possible relevant linear asset section,
	wherein the relevance of a segment is determined by distinguishing segments with relevant weather data from those with dissimilar weather data;
training, by a comparison engine using regression analysis using a supervised learning technique of backpropagation, a supervised learning model in a multilayer perceptron neural network based on a correlation of the historical linear asset degradation data with multiple layers and non-linear activation to  the historical weather data and the historical linear asset variable values of the relevant segments to distinguish data that is not linearly separable  and find links between linear asset degradation and a combination of the historical weather data and the historical linear asset variable values of the relevant segments,
wherein the supervised learning model is configured to operate with one or more weather variables;
determining, by the multilayer perceptron neural network with the supervised learning model, a predicted linear asset degradation variable value for a first linear asset segment of the plurality of linear asset segments based on the predicted weather data and the selected weather variables in comparison to the historical linear asset degradation data;
	comparing the historical weather data and the historical linear asset variable values to the historical failure data; 
predicting, by the multilayer perceptron neural network using the supervised learning model, a deterioration failure probability for the first linear asset segment based on the predicted weather data and the predicted linear asset variable value; 
populate a map with the predicted deterioration failure probabilities; 
providing, to a user, a recommendation to perform servicing on the first segment based on the deterioration failure probability; and
in response to the sensor readings, update periodically failure reports for one or more line asset sections.
generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing
generating a map graphically displaying a predicted linear asset segment failure rate.

The prior art references most closely resembling the Applicant’s claimed invention are Ridland et. Al. (US Pub. No. 20160343093) (hereinafter, Ridland) in view of Non-Patent Literature, Polo (Published 2015) in further view of Non-patent Literature, Johansson (Published 1998) in further view of Heng et al. (US Pub. No. 20160306075) (hereinafter, Heng).

Ridland is directed towards  the UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries.

However the system in Ridland does not explicitly generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing generating a map graphically displaying a predicted linear asset segment failure rate

Non-patent literature Polo is directed towards reliability models adapted to incorporate monitoring data on operating assets, as well as information on their environmental conditions, in their calculations. To that end, a logical decision tool based on two artificial neural networks models is presented. This tool allows updating assets reliability analysis according to changes in operational and/or environmental conditions.

The proposed tool could easily be automated within a supervisory control and data acquisition system, where reference values and corresponding warnings and alarms could be now dynamically generated using the tool. Thanks to this capability, on-line diagnosis and/or potential asset degradation prediction can be certainly improved.

However, NPL-Polo does not explicitly generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing generating a map graphically displaying a predicted linear asset segment failure rate

Non-patent literature-Johansson is directed towards two spring and two winter wheat cultivars were investigated for bread volume, grain protein concentration and mixogram index. Data for the weather conditions—mean day temperature per month, precipitation per month, and sun hours per month—were collected for the same period. Relationships between the quality factors were studied as well as relationships between these factors and weather conditions. 

However, NPL-Johansson does not explicitly generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing generating a map graphically displaying a predicted linear asset segment failure rate

Heng discloses a method, system, and computer program product for resource management are described. The method includes selecting trouble regions within the service area, generating clustered regions, and training a trouble forecast model for the trouble regions for each type of damage, the training for each trouble region using training data from every trouble region within the clustered region associated with the trouble region. The method also includes applying the trouble forecast model for each trouble region within the service area for each type of damage, determining a trouble forecast for the service area for each type of damage based on the trouble forecast for each of the trouble regions within the service area, and determining a job forecast for the service area based on the trouble forecast for the service area, wherein the managing resources is based on the job forecast for the service area.

Heng does not explicitly disclose generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing generating a map graphically displaying a predicted linear asset segment failure rate.


Moreover, since the specific combination of claim generating, by one or more processors, a map graphically displaying on a screen a predicted linear asset segment failure rate, wherein the generating map display uses animated indicators rapidly blinking line indicates the linear asset segment needs servicing, a slowly blinking line indicates that the linear asset segment needs servicing, and a solid line indicates that the linear asset segment does not need servicing generating a map graphically displaying a predicted linear asset segment failed as recited in claims 8 and 15 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Ridland; NPL-Polo; NPL-Johansson; and Heng and/or any other additional reference(s) would be improper to teach the claimed invention.

While the teachings of Ridland, Npl-polo, Npl-johansson, and Heng separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623